Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/23/2022 has been entered. Claims 1-4,6-15 and 17-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2005135588) in view of Noda (WO 2005033584) with citations made to attached machine translation.
Regarding claim 1, Ando teaches an energy reduction heating apparatus comprising: a housing having a storage space ([0009] case 1); a heater configured to heat an object ([0009] 3, 4, 5 Induction heating coil); a power supply configured to supply electric power to the heater ([0011] 11a Heating switch for power); a vibration sensor disposed at a lower part of the top plate and configured to sense vibration information of the object ([0010] a vibration sensor 6 on back surface of top plate); and a controller configured to control an amount of electric power supplied from the power supply to the heater based on the vibration information ([0012] heating control means 14 for controlling heating output with boiling detection means 15), wherein the vibration information is a vibration pattern comprising at least one of a vibration period, a vibration intensity, or a vibration waveform ([0014] heating time and magnitude of vibration) and the controller is further configured to when a difference between the vibration period and a reference period set in advance based on the confirmed viscosity exceeds a predetermined time, provide a warning notification to a user about the object ([0026] warn the user of the boiling state, [0019] magnitude of vibration changed), but is silent on the controller is further configured to: confirm a viscosity of the object based on the vibration pattern, and when a difference between the vibration period and a reference period set in advance based on the confirmed viscosity exceeds a predetermined time.
However, Noda teaches the controller is further configured to: confirm a viscosity of the object based on the vibration pattern ([0099-0100, 0114] vibrations of liquid and solid, determine viscosity). 
Ando and Noda are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Ando to incorporate the teachings of Noda to have the controller confirm a viscosity of the object based on vibration in order to allow the device to perform optimal heat treatment based on the type of food being placed (Noda [0032]).
Regarding claim 2, Ando and Noda teach the energy reduction heating apparatus according to claim 1, and Ando teaches wherein the heater comprises a plurality of coils ([0009] 3, 4, 5 Induction heating coil), and upon estimating the object to be in the boiling state, the controller controls the amount of electric power supplied to the heater by adjusting a number of coils among the plurality of coils supplying electric power based on the vibration information ([0019] boiling detection occurs on coil 3, stop supply of electric power to coils 4 and 5).
Regarding claim 3, Ando and Noda teach the energy reduction heating apparatus according to claim 2, and Ando teaches wherein, upon determining that the vibration intensity sensed by the vibration sensor is higher than a first vibration intensity corresponding to when the object is estimated to be in the boiling state,  or that the vibration period is shorter than a first vibration period corresponding to when the object is estimated to be in the boiling state ([0019] detected change in predetermined magnitude of vibration, object reached the boiling state) the controller controls the amount of electric power supplied to the heater by decreasing the number of coils supplying electric power by a predetermined amount ([0019] boiling detection occurs on coil 3, supply of electric power to coils 4 and 5).
Regarding claim 4, Ando and Noda teach the energy reduction heating apparatus according to claim 2, and Ando teaches wherein, upon determining that the vibration intensity sensed by the vibration sensor is lower than a first vibration intensity corresponding to when the object is estimated to be in the boiling state, or that a vibration period sensed by the vibration sensor is longer than a first vibration period corresponding to when the object is estimated to be in the boiling state ([0017] vibration detection operation started, vibration at 80C detected, not boiling) the controller controls the amount of electric power supplied to the heater by increasing the number of coils supplying electric power by a predetermined amount ([0015] induction coils 3, 4, and 5 activated, before boiling).
Regarding claim 12, Ando teaches a method of operating an energy reduction heating apparatus, the method comprising: heating, by a heater in the energy reduction heating apparatus an object disposed on a top plate of the energy reduction heating apparatus ([0009] 3, 4, 5 Induction heating coil for heating container 8); sensing vibration information by a vibration sensor in the energy reduction heating apparatus ([0010] a vibration sensor 6 for detecting vibration in the container); and controlling, by a controller of the energy reduction heating apparatus, an amount of electric power supplied to the heater based on the vibration information ([0012] heating control means 14 for controlling heating output with boiling detection means 15 based on vibration sensor 6), wherein the vibration information is a vibration pattern comprising at least one of a vibration period, a vibration intensity, or a vibration waveform ([0014] heating time and magnitude of vibration) and the method further configured to when a difference between the vibration period and a reference period set in advance based on the confirmed viscosity exceeds a predetermined time, provide a warning notification to a user about the object ([0026] warn the user of the boiling state, [0019] magnitude of vibration changed), but is silent on the controller is further configured to: confirm a viscosity of the object based on the vibration pattern, and when a difference between the vibration period and a reference period set in advance based on the confirmed viscosity exceeds a predetermined time.
However, Noda teaches the method further comprises: confirm a viscosity of the object based on the vibration pattern ([0099-0100, 0114] vibrations of liquid and solid, determine viscosity). 
It would have been obvious to have modified Ando to incorporate the teachings of Noda to have the controller confirm a viscosity of the object based on vibration in order to allow the device to perform optimal heat treatment based on the type of food being placed (Noda [0032]).
Regarding claim 13, Ando and Noda teach the method according to claim 12, and Ando teaches wherein the heater comprises a plurality of coils ([0009] 3, 4, 5 Induction heating coil), and the controlling the amount of electric power supplied to the heater comprises: estimating when the object is in a boiling state based on the vibration information ([0012] detection signal output from vibration sensor used to detect boiling state); and upon estimating the object to be in the boiling state, controlling the amount of electric power supplied to the heater by adjusting a number of coils among the plurality of coils supplying electric power, based on the vibration information ([0019] boiling detection occurs on coil 3, stop supply of electric power to coils 4 and 5).
Regarding claim 14, Ando and Noda teach the method according to claim 13, and Ando teaches wherein the vibration information includes a vibration intensity and a vibration period ([0014] heating time and magnitude of vibration), wherein the controlling the amount of electric power supplied to the heater by adjusting the number of coils supplying electric power comprises, upon determining that the vibration intensity sensed by the vibration sensor is higher than a first vibration intensity corresponding to when the object is estimated to be in the boiling state, or that the vibration period sensed by the vibration sensor is shorter than a first vibration period corresponding when the object is estimated to be in to the boiling state ([0019] detected change in predetermined magnitude of vibration, object reached the boiling state) controlling the amount of electric power supplied to the heater by decreasing the number of coils supplying electric power by a predetermined amount ([0019] boiling detection occurs on coil 3, supply of electric power to coils 4 and 5).
Regarding claim 15, Ando and Noda teach the method according to claim 13, and Ando teaches wherein the vibration information includes a vibration intensity and a vibration period ([0014] heating time and magnitude of vibration), and wherein the controlling the amount of electric power supplied to the heater by adjusting the number of coils supplying electric power comprises, upon determining that the vibration intensity sensed by the vibration sensor is lower than a first vibration intensity corresponding to when the object is estimated to be in the boiling state, or that the a vibration period sensed by the vibration sensor is longer than a first vibration period corresponding to when the object is estimated to be in the boiling state ([0017] vibration detection operation started, vibration at 80C detected, not boiling), controlling the amount of electric power supplied to the heater by increasing the number of coils supplying electric power by a predetermined amount ([0015] induction coils 3, 4, and 5 activated, before boiling).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2005135588) and Noda (WO 2005033584)  as applied to claims 1 and 12 above, and further in view of Teruya (JP H0886446) with citations made to attached machine translations. 
Regarding claims 6 and 17, Ando and Noda teach the energy reduction heating apparatus according to claim 1 and the method according to claim 12, but are silent on wherein the controller sets the reference period to be longer as the viscosity of the object is higher ([0044] Fig.6 food being highly viscous given time period t4 which is longer than time period t3 for not highly viscous foods).
Ando, Noda, and Teruya are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Ando and Noda to incorporate the teachings of Teruya to have a higher time period for higher viscous foods so that highly viscous foods can be heated without risk of making the surroundings dirty (Teruya [0005]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2005135588) and Noda (WO 2005033584) as applied to claims 1 and 12 above, and further in view of and Ishimaru (JP 5125244) with citations made to attached machine translations.
Regarding claim 7, Ando and Noda teach the energy reduction heating apparatus according to claim 1, but Ando is silent on the controller is further configured to: identify a type of the object based on the vibration pattern, and based on the identified type of the object, set an adjustment timepoint at which a number of coils supplying electric power among a plurality of coils of the heater is adjusted.
Noda teaches identify a type of the object based on the vibration pattern ([0099] vibrations of different materials, identifying object placed).
It would have been obvious to have modified Ando to incorporate the teachings of Noda to identify an object based on vibration in order to have cooking be automated (Noda [0005]).
Ishimaru teaches based on the identified type of the object, set an adjustment timepoint at which a number of coils supplying electric power among a plurality of coils of the heater is adjusted ([0027] based on viscosity, change between outer coil to inner coil mode).
Ando, Noda, and Ishimaru are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Ando and Noda to incorporate the teachings of Ishimaru to set the coil mode based on the type of object placed in order to prevent scorching by limiting the upper limit of the heating amount (Ishimaru [0017]).
Regarding claim 18, Ando and Noda teach the method according to claim 12, but Ando is silent on the controlling the amount of electric power supplied to the heater comprises: identifying a type of the object based on the vibration pattern; and
Noda teaches the controlling the amount of electric power supplied to the heater comprises: identifying a type of the object based on the vibration pattern ([0099] vibrations of different materials, identifying object placed).
It would have been obvious to have modified Ando to incorporate the teachings of Noda to identify an object based on vibration in order to have cooking be automated (Noda [0005]).
Ishimaru teaches the controlling the amount of electric power supplied to the heater comprises: based on the identified type of the object, setting an adjustment timepoint at which a number of coils supplying electric power among a plurality of coils of the heater is adjusted ([0027] based on viscosity, change between outer coil to inner coil mode).
It would have been obvious to have modified Ando and Noda to incorporate the teachings of Ishimaru to set the coil mode based on the type of object placed in order to prevent scorching by limiting the upper limit of the heating amount (Ishimaru [0017]).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2005135588), Noda (WO 2005033584), and Ishimaru (JP 5125244) as applied to claims 7 and 18 above, and further in view of Teruya (JP H0886446) and Yang (KR 101849099) with citations made to attached machine translations.
Regarding claim 8, Ando, Noda, and Ishimaru teach the energy reduction heating apparatus according to claim 7, and Ando teaches but is silent on the type of the object includes one of a high-viscosity object and a low-viscosity object, the high-viscosity object having a viscosity greater than the low-viscosity object, and the controller is further configured to define an adjustment delay time as a time period between the adjustment timepoint and a determination timepoint, the determination timepoint being when the vibration intensity sensed by the vibration sensor is determined to be higher than a first vibration intensity corresponding to when the object is estimated to be in the boiling state the controller sets a first adjustment delay time to be longer than a second adjustment delay time,
Teruya teaches the type of the object includes one of a high-viscosity object and a low-viscosity object, the high-viscosity object having a viscosity greater than the low-viscosity object ([0041] high viscosity object), and the controller is further configured to define an adjustment delay time as a time period between the adjustment timepoint and a determination timepoint ([0054] cooking time Tss), the controller sets a first adjustment delay time to be longer than a second adjustment delay time ([0054] set times t3 and t4, t4 being longer than t3 Fig. 6), wherein the first adjustment delay time is set when the type of the object is the high-viscosity object ([0054] t4 being for high viscosity object), and the second adjustment delay time is set when the type of the object is the low-viscosity object ([0053] t3 for low viscosity object).
It would have been obvious to have modified Ando, Noda, and Ishimaru to incorporate the teachings of Teruya to have a controller recognize low and high viscosity foods with different delay so that highly viscous foods can be heated without risk of making the surroundings dirty (Teruya [0005]).
Yang the determination timepoint being when the vibration intensity sensed by the vibration sensor is determined to be higher than a first vibration intensity corresponding to when the object is estimated to be in the boiling state ([0063] t2 when boiling occurs, greater than t1 when water starts to boil)
Ando, Noda, Teruya, Ishimaru, and Yang are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Ando, Noda, Ishimaru, and Teruya to incorporate the teachings of Yang to have a timepoint when the vibration is greater than a first sensed vibration in order to detect when a constant temperature should be maintained (Yang [0063]).
Regarding claim 19, Ando, Noda, and Ishimaru teach the method according to claim 18, wherein but are silent on the type of the object includes one of a high-viscosity object and a low-viscosity object, the high-viscosity object having a viscosity greater than the low-viscosity object, and the setting the adjustment timepoint at which the number of coils supplying electric power is adjusted comprises:
Teryua teaches the type of the object includes one of a high-viscosity object and a low-viscosity object, the high-viscosity object having a viscosity greater than the low-viscosity object ([0041] high viscosity object), and setting a first adjustment delay time to be longer than a second adjustment delay time ([0054] set times t3 and t4, t4 being longer than t3 Fig. 6), wherein the first adjustment delay time is when the type of the object is the high-viscosity object ([0054] t4 being for high viscosity object), and the second adjustment delay time is when the type of the object is the low-viscosity object ([0053] t3 for low viscosity object).
It would have been obvious to have modified Ando, Noda, and Ishimaru to incorporate the teachings of Teruya to have a controller recognize low and high viscosity foods with different delay so that highly viscous foods can be heated without risk of making the surroundings dirty (Teruya [0005]).
Yang teaches the setting the adjustment timepoint at which the number of coils supplying electric power is adjusted comprises: defining an adjustment delay time as a time period between the adjustment timepoint and a determination timepoint, the determination timepoint being when the vibration intensity sensed by the vibration sensor is determined to be higher than a vibration intensity corresponding to when the object is estimated to be in the boiling state ([0063] t2 when boiling occurs, greater than t1 when water starts to boil).
It would have been obvious to have modified Ando, Noda, Ishimaru, and Teruya to incorporate the teachings of Yang in order to detect when a constant temperature should be maintained (Yang [0063]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2005135588) and Noda (WO 2005033584) as applied to claims 1 and 12 above, and further in view of Lyszus (US 20200260536).
Regarding claim 9, Ando and Noda teache the energy reduction heating apparatus according to claim 1, but are silent on the controller is further configured to estimate the boiling state of the object by applying a vibration-based boiling state estimation algorithm to the vibration pattern, and
Lyszus teaches the controller is further configured to estimate the boiling state of the object by applying a vibration-based boiling state estimation algorithm to the vibration pattern ([0040] boiling state based on intelligent algorithm using inputs for vibrations of item cooked), and the vibration-based boiling state estimation algorithm is a neural network model trained to estimate the boiling state of the object based on the vibration pattern generated as the object is heated ([0010] neural networks).
Ando and Lyzus are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Ando to incorporate the teachings of Lyszus to estimate boiling state based on a self learning algorithm using the vibrations in order to improve the accuracy and reliability of the detection of boiling state and to adapt to changing or new conditions (Lyszus [0010]).
Regarding claim 20, Ando and Noda the method according to claim 12, but are silent on the controlling the amount of electric power supplied to the heater comprises estimating that the object is in a boiling state by applying a vibration-based boiling state estimation algorithm to the vibration pattern, and the vibration-based boiling state estimation algorithm is a neural network model trained to estimate the boiling state of the object based on vibration information generated as the object is heated.
Lyszus teaches the controlling the amount of electric power supplied to the heater comprises estimating that the object is in a boiling state by applying a vibration-based boiling state estimation algorithm to the vibration pattern ([0040] boiling state based on intelligent algorithm using inputs for vibrations of item cooked), and the vibration-based boiling state estimation algorithm is a neural network model trained to estimate the boiling state of the object based on vibration information generated as the object is heated ([0010] neural networks).
It would have been obvious to have modified Ando and Noda to incorporate the teachings of Lyszus to estimate boiling state based on a self learning algorithm using the vibrations in order to improve the accuracy and reliability of the detection of boiling state and to adapt to changing or new conditions (Lyszus [0010]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2005135588) and Noda (WO 2005033584)  as applied to claim 1 above, and further in view of Fujita (WO 2019059209) and Lyszus (US 20200260536) with citations made to attached machine translations.
Regarding claim 10, Ando and Noda teach the energy reduction heating apparatus according to claim 1 but are silent on further comprising a transceiver configured to receive images of the object captured at every set period by a camera located within a predetermined distance from the object, wherein the controller is further configured to estimate that the object is in a boiling state based on the captured images in addition to the vibration information, wherein the image-based boiling state estimation algorithm is a neural network model trained to estimate the boiling state of the object based on changes in an amount of activity in the object,
Lyszus teaches wherein the image-based boiling state estimation algorithm is a neural network model trained to estimate the boiling state of the object based on changes in an amount of activity in the object ([0010] neural networks).
It would have been obvious to have modified Ando and Noda to incorporate the teachings of Lyszus to estimate boiling state based on a self learning algorithm in order to improve the accuracy and reliability of the detection of boiling state and to adapt to changing or new conditions (Lyszus [0010]).
However, Fujita teaches further comprising a transceiver configured to receive images of the object captured at every set period by a camera located within a predetermined distance from the object ([0009] camera taking images of cooking target, sends to an estimation unit) , wherein the controller is further configured to estimate that the object is in a boiling state based on the captured images in addition to the vibration information ([0009] estimates state of cooking based on image), wherein the boiling state of the object is estimated by applying an image-based boiling state estimation algorithm to the images ([0056] comparing images to determine state of the object).
Ando, Noda, Lyszus, and Fujita are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Ando and Lyzcus to incorporate the teachings of Fujita to have a camera that takes images that are processed to determine the state of the object in order to be able to control heating of a cooking object based on an image, ensuring the object is appropriately heated (Fujita [0007]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2005135588), Noda (WO 2005033584), and Fujita (WO 2019059209)  as applied to claim 10 above, and further in view of Lyszus (US 20200260536).
Regarding claim 11, Ando, Noda, Lyszus, and Fujita teach the energy reduction heating apparatus according to claim 10, but Ando and Lyszus are silent on wherein the camera is mounted to a kitchen range hood at an angle at which the camera is capable of capturing images of the object.
However, Fujita teaches the camera is mounted to a kitchen range hood at an angle at which the camera is capable of capturing images of the object ([0027] camera 30 attached to range hood).
It would have been obvious to have modified Ando, Noda, and Lyzsus to incorporate the teachings of Fujita to have a camera on the hood that takes in order to be able to control heating of a cooking object based on an image, ensuring the object is appropriately heated (Fujita [0007]).

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments that Noda does not teach the limitations of claims 5 and 16 which are now incorporated to independent claims 1 and 12, Noda is only used to reject the limitation “confirming a viscosity of the object based on the vibration pattern.” Ando is used to teach the vibration sensor as in paragraph [0010] of Ando having vibration patterns as taught in paragraph [0014] being the heating time and magnitude of vibration from the vibration sensor. Noda is not relied upon for teaching the vibration sensor, only for confirming the viscosity of the substance in as taught in paragraph [0100], through the vibration of the food placed, and teaches determining if an object placed is food or a liquid food as in [0114].
In response to applicant's argument that Noda and Ando nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Ando and Noda are in the same field of cooking devices using vibration sensing devices, so they would be obvious to combine to teach the limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        12/2/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761